                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


 FRED WALFISH,

               Plaintiff,                            Civ. No. 2:16-cv-4981 (WJM)

        v.
                                                     OPINION
 NORTHWESTERN MUTUAL LIFE
 INSURANCE COMPANY and
 NORTHWESTERN MUTUAL
 INVESTMENT SERVICES, LLC,

               Defendants.




WILLIAM J. MARTINI, U.S.D.J.:

       Plaintiff Fred Walfish (“Plaintiff” or “Walfish”) is an insurance agent who was
associated with Defendants Northwestern Mutual Life Insurance Company and
Northwestern Mutual Investment Services (together, “Defendants” or “Northwestern”) for
nearly twenty years. On August 15, 2016, Plaintiff filed a one-count putative class action
complaint alleging that Northwestern’s method of compensating agents violates the New
Jersey Wage Payment Law (“NJWPL”). ECF No. [1]. According to the complaint,
Defendants misclassified him and other insurance agents as independent contractors and
deducted certain expenses from their commissions in violation of the NJWPL. Id. at 57–
58.
       After Defendants’ request to brief summary judgment prior to class certification was
granted, see ECF No. [58], the parties cross-moved for summary judgment, ECF Nos. [61]
and [66] (“Motions”), on Plaintiff’s individual claim. The Court has reviewed the Motions
and all papers filed in support and opposition, and no oral argument was held pursuant to
Federal Rule of Civil Procedure 78. For the reasons set forth below, Defendants’ Motion
for Summary Judgment is GRANTED and Plaintiff’s Motion for Partial Summary
Judgment is DENIED.
         I.   FACTUAL BACKGROUND 1
        The following facts are undisputed unless otherwise noted.             Defendant
Northwestern Mutual Life Insurance Company is a life insurance company headquartered
in Milwaukee, Wisconsin. Plaintiff’s Counterstatement of Material Facts, ECF No. [66-2]
¶ 1. Defendant Northwestern Mutual Investment Services, LLC is its wholly owned
broker/dealer. Riedl Tr. at 6–8. Defendants’ core business is underwriting, issuing, and
servicing insurance policies. ECF No. [66-2] ¶ 2. Defendants do not sell their products
from headquarters in Wisconsin nor through direct marketing, bank affiliations, or the
internet. Id. ¶ 4. Instead, Defendants use a “General Agency” sales model in which an
independent contractor known as a “General Agent” operates a local field sales office. Id.
¶¶ 5–7. The general agent, in turn, enters into contractual arrangements with individual
sales agents termed “Special Agents” or “Financial Representatives.” Id. As an alternative
to this model, under certain circumstances, the Northwestern may appoint a representative
of the company to “operate the local agency” as a “cashiership.” Id. ¶¶ 8–9; see ECF No.
[66-15] at 6. Whether the local field office is operated by a general agent or as a
cashiership, financial representatives are generally responsible for developing their own
client lists and soliciting applications for insurance. ECF No. [66-15] at 2.
       From 1996 to 2016, Plaintiff was a Northwestern financial representative. In early
2010, Plaintiff entered into a superseding “Full-Time Special or Soliciting Agent’s
Contract” effective February 1, 2010 with the Seery Financial Group LLC, a general
agency owned and operated by general agent Robert Seery (“the Seery Agency”). Id. ¶ 11.
Plaintiff also entered into an “Amendment” to that agreement on January 22, 2010. See
ECF No. [66-15], [72-2] (together, with the Full-Time Special or Soliciting Agent’s
Contract, “the Walfish Contract”). The Walfish Contract includes the following
provisions:
              4. Relationship – Agent shall be an independent contractor
              and nothing herein shall be construed to make Agent an
              employee of the Company [Northwestern], General Agent
              [Robert Seery], or First Party [Seery Agency]. Agent shall be
              free to exercise his own judgment as to the persons from whom
              he will solicit Applications and the time, place and manner of
              solicitation, but the Company from time to time may adopt
              regulations respecting the conduct of the business covered
              hereby, not interfering with such freedom of action of Agent.


1
  The Court notes that Plaintiff has filed a separate lawsuit against the Defendants here and
Northwestern employee Matthew Holleran in the Southern District of New York for wrongful
termination under the New Jersey Law Against Discrimination, N.J. Stat. § 10:5-12(l). See Walfish
v. Holleran et al., Civil Case No. 7:16-cv-05534-KMK (S.D.N.Y). Although the record before the
Court contains substantial information that relates to the wrongful termination claim, the Court
only recounts those facts relevant to the claim asserted here.

                                                   2
              …
              6. Exclusive Dealing – (a) the Agent agrees to submit to the
              Company for approval all Applications secured by him/her for
              life insurance, annuity contracts or disability income insurance
              policies, except Applications with respect to persons who are
              then insured by the Company to the limit which it will issue on
              them or who are otherwise not acceptable for insurance by the
              Company or who have been found by the Company to be
              insurable only at higher than standard premium rates which are
              unacceptable to the applicants. However, this provision shall
              not apply to Applications for Section 79 group term life
              insurance, individual or group health insurance, credit life,
              liability, fidelity, surety and travel accident insurance or
              mutual fund shares. Agent is deemed to be a full-time life
              insurance salesperson and is expected to concentrate his/her
              sales efforts on behalf of the Company.
              …
              8. General Duties – Agent shall solicit Applications within the
              territory, and shall procure the issuance of life insurance
              policies and annuity contracts in an aggregate amount and on a
              number of lives satisfactory to the First Party and at least equal
              to the minimum requirements established by Company for
              licensure. He shall collect the initial premiums on such
              policies and contracts. . . . 2
              …
              13. Expenses – Agent shall pay all expenses incurred by him
              in the performance of this agreement.
              14. Conduct – Agent shall comply with all applicable laws
              and regulations and shall so conduct himself as not to affect
              adversely the business, good standing or reputation of himself,
              the First Party, or the Company.
ECF No. [66-15] at 2–3. The Walfish Contract also sets forth the terms for payment of
Plaintiff’s commissions and for termination of the agreement. Id.
       From 2010 to 2016 (the “Relevant Time Period”), Plaintiff sold insurance under this
contract and filed taxes as a sole proprietorship called “Fred Walfish Insurance.” ECF No.



2
 The language of paragraph 6 and 8 as reprinted here reflects the changes agreed to by Plaintiff,
Seery Agency, and Northwestern under the Amendment.

                                                   3
[66-2] ¶ 14; 87–92; see also ECF Nos. [61-10], [61-13]. 3 During this time, he characterized
himself as an “outside salesman” who sold both Northwestern policies and policies of
approximately twenty other companies to “[his] clients.” Walfish Tr. at 30–32, 35–36, 96,
103. Some years Plaintiff received significantly more income from non-Northwestern
products, and in some years, he received a larger percentage of his income from
Northwestern products. ECF No. [66-2] ¶¶ 52–56; 87–90; see also [61-10], [61-13].
However, the record reflects that his Northwestern commissions comprised no more than
one-third of Plaintiff’s overall annual commission compensation during the Relevant Time
Period. ECF No. [66-2] ¶ 55.
         Plaintiff testified that within his assigned territory he had no restrictions on which
clients he pursued or for which clients he submitted applications. Id. 35–36; see also ECF
No. [66-2] ¶ 28. Rather, Plaintiff was required to develop his own prospects and client
lists, and no clients were provided to him by Northwestern. ECF No. [66-2] ¶ 29. Plaintiff
testified that Northwestern approved his clients’ applications before issuing insurance
products and that Plaintiff was contractually required to recommend Northwestern
products over a similar competitor’s product, unless the competitor’s product was in the
client’s best interest. Id. ¶ 30. At times during the Relevant Time Period, a significant
portion of Plaintiff’s sales were for products in which Northwestern had no offerings, such
as health insurance policies. Walfish Tr. at 829–30.
       Plaintiff was expected to meet certain minimum sales levels. ECF No. [66-2] ¶ 87.
Both Plaintiff and other deposed witnesses from Northwestern testified that failure to meet
those minimums would not necessarily result in termination of a financial representative’s
contract, but rather could also result in a waiver of the minimums, a probationary period,
or a monetary penalty. Id. ¶ 87; see also [61-16] at passim and Walfish Tr. at 229–31, 241.
Plaintiff further testified that he was required to keep certain records regarding the
suitability of his product recommendations; to maintain his work email signature, business
cards, and voicemail with accurate information; to complete certain continuing education
and compliance requirements; to attend an annual compliance review and annual staff
meeting; and to comply with a “Field Compliance Manual.” Id. ¶¶ 22, 28, 34–35.
       During the Relevant Time Period, Plaintiff rented an office from either the Seery
Agency or its successor cashiership. Plaintiff testified that “I can’t give you any kind of a
routine that I kept in terms of being in and out of the office,” spent “plenty” of days out of
the office, had “not a clue” how much time he spent in his rented space. Walfish Tr. at 94,
96–101. The parties agree that Plaintiff determined his own schedule, scheduled his own
appointments, and maintained his own calendar. ECF No. [66-2] ¶ 40. Plaintiff testified
that he generally met with clients outside of the office, usually at their homes or place of


3
  In 2014, Northwestern terminated its relationship with Robert Seery and the Seery Agency was
operated as a cashiership by a Northwestern employee Matthew Holleran. Plaintiff continued
selling insurance under the Walfish Contract and filing taxes as “Fred Walfish Insurance” from
2014 to 2016 when his association with Northwestern ended.


                                                  4
business, and often worked from home. ECF No. [66-2] ¶¶ 30–34. His tax returns during
the Relevant Time Period reflect tens of thousands of dollars in deductions on his Form
1040 Schedule C for “Fred Walfish Insurance” for rent, office supplies, mileage, dining
expenses, telephone costs, repairs and maintenance. See ECF Nos. [61-10], [61-13].
Plaintiff testified that was impossible to separate expenses he had from selling
Northwestern products from the overall operation of Fred Walfish Insurance. ECF No.
[66-2] at 24.
        Each month, Defendants generated statements which reflected the commissions
from the products financial representatives sold. See, e.g., Walfish Tr. at 561–62.
Defendants then transmitted all gross commissions to the general agent for that month, and
the agency in turn recorded these commissions on an internal ledger system for each
financial representative. ECF No. [66-2] ¶ 72. Plaintiff’s commissions and expenses,
including rent, office supplies, and licensing fees, as well as his “expense override,” that
is, an additional percentage provided by the general agency based on Plaintiff’s sales, were
reflected on his internal ledger account. ECF No. [66-2] ¶ 64, 78. Plaintiff testified that
he understood that these positive and negative credits were reflected on his account, and
for his twenty-year association with Northwestern Plaintiff was paid based on the balance
as reflected in this account. Id. ¶¶ 64–69, 74; Walfish Tr. at 105, 77–85, 96–100. Plaintiff
took deductions on his tax returns for the expenses recorded in the account as unreimbursed
business expenses. ECF No. [66-2] ¶ 77. During the Relevant Time Period Plaintiff was
compensated based on this system and made his minimum sales requirements each year
from 1996 to 2014. In 2015, Plaintiff missed his minimums. Walfish Tr. at 625–26.
        By June 2016 Plaintiff was no longer associated with Northwestern. While the
parties disagree regarding the reasons that Plaintiff’s contract terminated, Plaintiff testified
at his deposition that after his association with Northwestern Mutual concluded, he
continued to sell insurance to his clients and operate Fred Walfish Insurance, but no longer
sold Northwestern products. ECF No. [66-2] ¶ 63; Walfish Tr. at 43-56, 69–70.
        II.   PROCEDURAL HISTORY
        Based on these facts, on August 15, 2016, Plaintiff filed his one-count putative class
action complaint alleging violations of the NJWPL. ECF No. [1]. Plaintiff alleges that
despite his contractual classification as an independent contractor, Defendants actually
exercised substantial control over the performance of his work requiring him to be
classified as an “employee” and entitling him to certain wage protections found in the
NJWPL. Plaintiff alleges the following control over his work: (1) minimum earnings
requirements and control over compensation schedule, (2) exclusive dealing which
required Plaintiff to preference Northwestern polices, (3) requirements regarding approval
for outside or consulting work, (4) requirements regarding content of marketing material,
(5) requirements regarding the maintenance of records and adherence to compliance
guidance, and (6) various requirements regarding electronic device access, use of email,
and retention of electronic documents. Id. ¶¶ 24–56. Plaintiff brings his NJWPL claim on
behalf of himself and all persons who worked in New Jersey as insurance agents, special


                                                   5
agents, soliciting agents, registered representatives financial representatives . . . for
Defendants at any time on or after [August 15, 2010].” Id. ¶ 10. Defendant answered, ECF
No. [12], and discovery ensued. On September 13, 2018, The Honorable Mark Falk,
U.S.M.J., granted Defendants permission to move for summary judgment before Plaintiff
moved for class certification. The Motions followed. ECF No. [61] & [66].
        In their moving brief, Defendants make three general arguments in favor of their
position that Plaintiff is an “independent contractor” and not an “employee” under the
NJWPL, and therefore not entitled to its protections. Specifically Defendants argue (1)
that the Court should read the NJWPL to incorporate an enumerated exclusion for
insurance agents found in the New Jersey Unemployment Compensation Act (“NJUCA”);
(2) that the undisputed facts demonstrate Plaintiff’s relationship with Defendants meets the
“ABC Test” for classification as an independent contractor applicable under New Jersey
law; and (3) even if the Court were to find that Plaintiff is an employee, the alleged
“deductions” from his compensation are actually lawful adjustments applied based on an
agreed-upon compensation formula. See ECF No. [61-1].
       Plaintiff in his cross-motion for partial summary judgment argues that Defendants
have failed to meet their burden on summary judgment that Plaintiff is exempted from the
NJWPL based on his status an insurance agent or under the ABC Test. See ECF No. [66-
1]. Plaintiff further argues that because he is protected as an “employee” under the
NJWPL, Plaintiff is entitled to partial summary judgment as to liability since the
compensation methodology used by Defendants violates that statute. Id.
       In their joint reply-opposition as required under Local Rules, Defendants reiterate
the arguments made in their opening brief, and in support of their argument that
Defendants’ minimum production standards do not demonstrate that Defendants
“exercised control” under the ABC Test, attach a 2014 New Jersey Department of Labor
determination which found that a different employee of Defendants did not meet the ABC
Test. Because Plaintiff requested leave to respond to this document, the Court granted
leave to file a sur-reply. ECF No. [76]. In that brief, Plaintiff argues that the DOL’s
determination is not binding, includes insufficient detail, and, even considering the detail
provided, is distinguishable from this case. ECF No. [80].
      III.    LEGAL STANDARD
       Summary Judgment is appropriate if “there is no genuine issue as to any material
fact and . . . the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56. A fact is material if its determination might affect the outcome of the suit under the
applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986).
A dispute is genuine if “a reasonable jury could return a verdict for the nonmoving party.”
Id. The Court views the facts in the light most favorable to the nonmovant and all
reasonable inferences must be drawn in the nonmovant’s favor. Scott v. Harris, 550 U.S.
372, (2007); Green v. New Jersey State Police, 246 F. App’x 158, 159 (3d Cir. 2007).
Matters of credibility are left to the jury. Josey v. Hollingsworth Corp., 996 F.2d 632 (3d
Cir. 1993).


                                                6
       The moving party bears the burden of demonstrating the absence of a genuine
dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The movant
meets this burden by pointing to an absence of evidence supporting an essential element as
to which the non-moving party will bear the burden of proof at trial. Id. at 325. If the
moving party carries this initial burden, “the nonmoving party must come forward with
specific facts showing that there is a genuine issue for trial.” United States v. Donovan, 661
F.3d 174, 185 (3d Cir. 2011) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
475 U.S. 574, 586–87 (1986) (internal quotation marks omitted)).
         “The standard does not change when the issue is presented in the context of cross-
motions for summary judgment.” Appelmans v. Philadelpia, 826 F.2d 214, 216 (3d Cir.
1987). “Such motions ‘are no more than a claim by each side that it alone is entitled to
summary judgment, and the making of such inherently contradictory claims does not
constitute an agreement that if one is rejected the other is necessarily justified or that the
losing party waives judicial consideration and determination whether genuine issues of
material fact exist.’” Transportes Ferreos de Venez. II CA v. NKK Corp., 239 F.3d 555,
560 (3d Cir. 2001) (quoting Rains v. Cascade Indus., Inc., 402 F.2d 241, 245 (3d Cir.
1968)). “When both parties move for summary judgment, ‘[t]he court must rule on each
party’s motion on an individual and separate basis, determining, for each side, whether a
judgment may be entered in accordance with the Rule 56 standard.” Auto-Owners Ins. Co.
v. Stevens & Ricci Inc., 835 F.3d 388, 402 (3d Cir. 2016) (quoting 10A Charles Alan Wright
et al., Federal Practice & Procedure § 2720 (3d ed. 2016)).
       IV.    ANALYSIS
        Because the Court holds that the undisputed facts support a finding that Defendants
have met their burden on each of the three requirements of the ABC Test, the Court need
not address Defendants’ statutory argument regarding the incorporation of the NJUCA into
the NJWPL nor Defendants’ argument regarding Plaintiff’s consent to the “deductions” he
claims were impermissible under New Jersey law. Accordingly, the Court first sets forth
the ABC Test applicable to NJWPL claims in this District and then addresses each prong
of that test in turn.
              A. The ABC Test
       To determine whether an individual is an employee or an independent contractor
under the NJWPL, the district court must apply the ABC Test. Hargrove v. Sleepy’s, LLC,
220 N.J. 289, 295 (2015) (answering certified question from the Third Circuit: “Under New
Jersey law, which test should a court apply to determine a plaintiff’s employment status
for purposes of the New Jersey Wage Payment Law, N.J.S.A. § 34:11–4.1, et seq., and the
New Jersey Wage and Hour Law, N.J.S.A. § 34:11–56a, et seq.?”); see also Erie R.R. Co.
v. Tompkins, 304 U.S. 64 (1938).
      The ABC Test presumes an individual is an employee unless the employer can make
a showing that:




                                                 7
       (A) Such individual has been and will continue to be free from control or
       direction over the performance of such service, both under his contract of
       service and in fact; and
       (B) Such service is either outside the usual course of the business for which
       such service is performed, or that such service is performed outside of all the
       places of business of the enterprise for which such service is performed; and
       (C) Such individual is customarily engaged in an independently established
       trade, occupation, profession or business.
Hargrove v. Sleepy’s, LLC, 612 F. App’x 116, 117–19 (3d Cir. 2015) (quoting Hargrove,
220 N.J. at 302). “Part A is referred to as the ‘control test,’ Part B as the ‘course-of-
business or location-of-work test,’ and Part C as the ‘independent-business test.’ ” Veras
v. Interglobo N. Am., Inc., No. A-3313-16T1, 2018 WL 5316459, at *4 (N.J. Super. Ct.
App. Div. Oct. 29, 2018) (Phila. Newspapers, Inc. v. Bd. of Review, 397 N.J. Super. 309,
320, 937 A.2d 318 (App. Div. 2007)). Under this test if the employer fails to demonstrate
that all three parts are met, the individual is an employee under the NJWPL. Id.
        To satisfy the “control” prong, “the employer must show that it neither exercised
control over the worker, nor had the ability to exercise control in terms of the completion
of the work.” Hargrove, LLC, 220 N.J. at 305 (citations omitted). In other words, an
“independent contractor one who renders services but retains control over the manner in
which those services are performed, agreeing only to accomplish results.” Carpet Remnant
Warehouse, Inc. v. N.J. Dep’t of Labor, 125 N.J. 567, 582 (1991). While under this prong
“it is not necessary that the employer control every aspect of the worker’s trade,” in the
context of insurance agents or other highly regulated industries, Courts have found that
requirements to comply with applicable laws, regulatory frameworks, or professionalism
rules alone are insufficient to meet this “control prong.” See Ruggiero v. Am. United Life
Ins. Co., 137 F. Supp. 3d 104, 108 (D. Mass. 2015), Chamberlain v. Securian Fin. Grp.,
Inc., 180 F. Supp. 3d 381, 393 (W.D.N.C. 2016).
        Under the “course-of-business or location-of-work” prong, the employer must
demonstrate either that the individual performed work distinct from the entity or performed
at some other location. Hargrove, 220 N.J. at 305 (citing N.J.S.A. 43:21–19(i)(6)(B)); see
also Trauma Nurses, Inc. v. Bd. of Review, New Jersey Dep’t of Labor, 242 N.J. Super.
135, 147, 576 A.2d 285, 292 (App. Div. 1990) (finding Part B satisfied since agency was
“in the business of matching a nurse with the personnel needs of a hospital” but not
“undertaking the provision of health care services” and nurses did not provide any services
at the agency’s office).
       For the “independent-business” prong, the court examines whether the plaintiff’s
“enterprise . . . can continue to exist independently of and apart from the particular service
relationship. The enterprise must be one that is stable and lasting—one that will survive
the termination of the relationship.” Carpet Remnant, 125 N.J. at 585 (citations omitted).
This prong is satisfied “when an individual has a profession that will plainly persist despite


                                                 8
the termination of the challenged relationship.” Id. This prong is not satisfied when, upon
termination of the relationship, the plaintiff “joins ‘the ranks of the unemployed . . . .’ ” Id.
(citations omitted).
              B. Part A: Control
       Defendants have satisfied the “control” prong because Plaintiff was both
contractually and actually free from control. First, Plaintiff’s employment contract
explicitly defines his relationship with Seery Agency and the cashiership as one of an
“independent contractor” and notes that the “[a]gent shall be free to exercise his own
judgment as to the persons from whom he will solicit Applications and the time, place, and
manner of solicitation, but [Northwestern] from time to time may adopt regulations
respecting the conduct of the business covered hereby, not interfering with such freedom
of the action of Agent.” ECF No. [61-7] ¶ 4. This provision is sufficient to establish that
Plaintiff was “free from control or direction over the performance of such service . . . under
his contract.” Hargrove, 612 F. App’x at 117–19.
       As to actual control, Plaintiff testified that Defendants exerted little control over his
work. Plaintiff was not required to follow up with any particular client leads and was never
directed what to sell or to whom to sell it. He could perform such services at any time of
day, at any location. Plaintiff testified that, while he had an annual compliance meeting
with the general agency’s management, he considered any feedback at such meeting mere
“suggestions,” and declined numerous requests to keep certain records or update certain
marketing material including business cards, letterhead, and his voicemail greeting. In
sum, he retained control over the time, place, and manner of the services he provided, and
only agreed on the result: the sale of a minimum amount of Defendants’ products. See
Carpet Remnant, 125 N.J. at 582; Trauma Nurses, 242 N.J. Super. at144–44.
        Plaintiff urges the Court to find the he was not “free from control or direction”
because he was subject to rules promulgated by Defendants’ in response to regulatory
guidance and state and federal law. In support, Plaintiff cites to evidence that he was
required to keep current and accurate records, provide accurate marketing materials to his
clients, maintain proper licensing, submit to compliance reviews, make electronic devices
are available for inspection, use company email accounts, and seek approval for outside
business activities. Plaintiff argues that these requirements are sufficient to demonstrate
that Northwestern directed and controlled his insurance business. While the parties do not
dispute the existence of these rules which undoubtably impacted Plaintiff’s work, the
documents supplied by Plaintiff in support of his motion demonstrate that each requirement
is based on applicable state law, federal law, or agency regulations. See, including but not
limited to ECF No. [66-18] (filed under seal), Field Compliance Manual at §§ 1002.16.2.1;
1002.31.4, 1003.49.4, 1003.86.4, 1003.87.4; 1003.90.4; 1003.99.4 1004.29.1; 1005.5.4,
1005.8.4, 1006.24.4, 1012.24.4; 1015.20.1, 1015.20.4, 1015.22.1, 1015.22.4, 1019.8.4,
1019.51.4; 1019.72.4; 1019.100.4; 1020.8.4, 1022.17.4, 1023.6.4 (noting in the “Policy
Statement” and “Rationale” sections the state, federal, or agency regulations that provide



                                                   9
the basis for the provision); see also ECF No. [72-1] (chart prepared by Defendants
comparing alleged controls and their regulatory corollary).
        The Court is unwilling to find that, by promulgating certain rules to ensure
regulatory compliance, Northwestern exercised control and direction sufficient to fail the
Part A of the ABC test. Were that so, any business operating in a regulated industry would
necessarily no longer be able hire workers under an independent contractor relationship
unless it was willing to risk regulatory non-compliance. Cf. Santangelo v. New York Life
Ins. Co., No. CIV.A. 12-11295-NMG, 2014 WL 3896323, at *8 (D. Mass. Aug. 7, 2014),
aff’d, 785 F.3d 65 (1st Cir. 2015); Chamberlain, 180 F. Supp. 3d at 393; Lockett v. Allstate
Ins. Co., 364 F. Supp. 2d 1368, 1377 (M.D. Ga. 2005). While the Court notes the lack of
case law from this District analyzing the applicability of Part A in the insurance industry,
the Court agrees with other district courts examining the impact of regulatory or
professional requirements on independent contractors that such regulations do not establish
control. See, e.g., Trauma Nurses, 242 N.J. Super. at 135 (finding trauma nurses were
independent contractors although each nurse was required to maintain licensing,
malpractice insurance, pass a “skills checklist,” and follow hospital regulations).
       Accordingly, as a matter of law in analyzing the undisputed facts under Part A, the
Court finds that it need not consider those policies set forth by Defendants for the purpose
of regulatory compliance. For those remaining policies, the undisputed facts demonstrate
that Defendants did not exercise control or direction over Plaintiff’s services. Plaintiff
argues that the existence of sales minimums alone requires a finding of control, citing
Schomp v. Fuller Brush Co., 124 N.J.L. 487, 490, 12 A.2d 702, 704 (Sup. Ct. 1940), aff’d,
126 N.J.L. 368, 19 A.2d 780 (1941) (finding control when company proscribed sales
techniques and terminated sales persons who failed to make minimums). However, while
Plaintiff was expected to make certain sales minimums, he also testified that failure to meet
these minimums would not necessarily result in termination, but rather could result in
waiver of the requirement, a probationary period, or a monetary penalty. A sales incentive
structure, and retention of the contractual right to modify that structure, is insufficient to
demonstrate control. Lockett, 364 F. Supp. 2d at 1368. Rather, such “goals and objectives
that were articulated for Plaintiff are evidence of Defendant[s’] right to control minimum
output, which is distinct from the right to control the manner and means by which such
minimum output is achieved.” Id. (finding insurance sales minimums did not constitute
control for purposes of determining independent contractor status under Title VII);
E.E.O.C. v. Catholic Knights Ins. Soc., 915 F. Supp. 25, 31 (N.D. Ill. 1996) (same).
        Moreover, the Court finds that Plaintiff’s argument that Defendants exercised
control through the contractual exclusive dealing provision falls flat. ECF No. [66-1].
First, instead of quoting to the operative exclusive dealing language that governs the
relationship between the parties in Section 6(a) of the Walfish Contract, Plaintiff mounts
its control argument by citing to a superseded provision of the Walfish Contract.
Moreover, even if Plaintiff had relied on the proper provision, the record reflects that
Plaintiff derived significant income from non-Northwestern business over the relevant time



                                                 10
period and, to the extent the operative Section 6(a) may be read to preclude certain business
dealings, Plaintiff’s course of conduct demonstrates otherwise.
       Finally, beyond the regulatory requirements, sales minimums, and the exclusive
dealing provisions already addressed, the remaining alleged “controls”—such as an annual
staff meeting—are so de minimis that they cannot satisfy Part A. Accordingly, Defendants
have met their burden under the “control” prong of the ABC Test.
                 C. Part B: Course-of-Business or Location-of-Work
        Defendants have also met their burden under Part B under either of the alternative
methods of satisfying that prong. As to the course-of-business method, the uncontroverted
testimony demonstrates that Northwestern does not “sell” insurance. ECF No. [66-2] ¶ 2.
Plaintiff argues that because Chief Operating Officer Daniel A. Riedl testified that
Northwestern “sells” insurance, that Defendant fails on Part B. However, the Court has
reviewed Mr. Riedl’s deposition and he did not so testify. Rather, the exchange proceeded
as follows:
                 Q. And just to go over this very quickly, I think it’s well-known
                 and not contested, Northwestern Mutual Life Insurance
                 Company is a company that sells life insurance?
                 A. Correct
                 ...
                 Q. NML generally sells its product through a series of offices
                 throughout the country; is that correct?
                 A. I would not put it that way. Northwestern Mutual sells its
                 products through a career agent distribution system.
                 Q. What do you understand that distribution system to be?
                 A. It’s a network of independent contractors, general accounts.
                 We call them managing partners.
                 ...
                 Q. And the managing partners are typically treated by
                 Northwestern as independent contractors?
                 A. The managing partners are independent contractors.
                 Q. And they, in turn, contract with financial representatives to
                 sell Northwestern product?
                 A. Correct
Riedl Tr. 5-8.
      Moreover, even if the Court were to find that this testimony creates a genuine issue
of material fact as to whether Northwestern “sells” insurance, Defendants have still met


                                                   11
their burden under the location-of-work method of fulfilling Part B. There is no evidence
in the record that Plaintiff spent time at Northwestern’s place of business in Wisconsin.
Nor is there any evidence that he regularly reported to any Northwestern office. Rather,
Plaintiff testified that he had no regular hours and sold insurance for Northwestern and
approximately twenty other companies from the Seery Agency, from his own home, and
from the homes or offices of his clients. Under the ABC Test, these facts establish that
Plaintiff’s sale of insurance products was outside Defendants’ normal course of business
and that he performed such services outside of Northwestern’s place of business. See
Ruggiero, 137 F. Supp. 3d at 108; Carpet Remnant, 125 N.J. at 582–84 (1991).
              D. Part C: Independent Business
        In his moving brief, Plaintiff does not contest Defendants’ argument that they have
met the independent business requirement of Part C. ECF No. [66-1] at 34. Even assuming
that Plaintiff has not waived this argument, the Court finds that Defendants have met their
burden here as well. From at least 2010 to 2016, Plaintiff operated a business, Fred Walfish
Insurance as a sole proprietor, claiming income from at least twenty different insurance
companies and submitting a Schedule C for tax deductible expenses related to the operation
of that business as an independent contractor. ECF No. [66-2] ¶ 63. After termination of
his Northwestern association, Fred Walfish Insurance continued “to exist independently of
and apart from the particular service relationship,” and Plaintiff continued selling insurance
to his clients. Hargrove, 220 N.J. at 305 (citing N.J.S.A. § 43:21–19(i)(6)(C)); Walfish Tr.
at 43-56, 69-70. That is sufficient to fulfill Part C of the ABC Test.
              E. Plaintiff Is an Independent Contractor
        The undisputed facts demonstrate that Plaintiff was free from control and direction
in the sale of their insurance products, performed his services outside the normal place and
course of Defendants’ business, and continued Fred Walfish Insurance after the termination
of his association with Defendants. The Court thus finds that Plaintiff was an independent
contractor. Because the NJWPL does not apply independent contractors, Plaintiff’s motion
must be denied and Defendants’ motion must be granted. Hargrove, 220 N.J. at 304.
        V.    CONCLUSION
      For the reasons cited above, Defendants’ Motion for Summary Judgment is
GRANTED and Plaintiff’s Motion for Partial Summary Judgment is DENIED. An
appropriate order will follow.


Dated: May 6, 2019


                                                         /s/ William J. Martini
                                                      WILLIAM J. MARTINI, U.S.D.J.




                                                 12
